Citation Nr: 1531312	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  07-25 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for seasonal allergies, to include allergic rhinitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis.

3.  Entitlement to an initial evaluation in excess of 10 percent prior to August 8, 2014, and in excess of 20 percent after August 8, 2014, for residuals of a left shoulder dislocation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2004 to July 2005, from January 2009 to June 2009, and from September 2010 to March 2011.  The Veteran had also periods of service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in June 2014, when it was remanded for further development.

The Veteran testified before the undersigned in March 2014.  A transcript of that hearing is of record.   


FINDINGS OF FACT

1.  Giving her the benefit of the doubt, the Veteran's allergic rhinitis is etiologically related to her active duty service.

2.  Throughout the period of the appeal, the Veteran's bilateral plantar fasciitis has been manifested by symptoms such as pain, swelling, and tenderness that resulted in no more than moderate disability in each foot.  There has been no objective evidence of marked deformity, pain on manipulation or evidence of characteristic callosities.

3.  The medical evidence of record shows that prior to August 8, 2014, the Veteran's left shoulder disability was manifested by pain, weakness, and limitation of left shoulder motion to, at most, 140 degrees of flexion and 110 degrees of abduction.  After August 8, 2014, it was manifested by pain, weakness, and limitation of left shoulder motion to, at most, 120 degrees of flexion and 110 degrees of abduction; she also reported frequent dislocations, but exhibited no guarding movements.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for allergic rhinitis are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for an initial evaluation in excess of 10 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a (2014).

3.  The criteria for an initial evaluation in excess of 10 percent before August 8, 2014 and in excess of 20 percent after August 8, 2014 for the Veteran's residuals of a left shoulder dislocation have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Allergic Rhinitis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that she has rhinitis (claimed as allergies) as a result of her active duty service.

A review of the Veteran's service treatment records (STRs) consist of both her Reserve and active duty records.  

She denied having allergies in an April 2003 Report of Medical History, as she did in Reserve medical reports in February 1997, October 1997, September 1999, and February 2002.   

In an April 2003 Report of Medical Examination, the Veteran indicated that she took Flonase and Allegra and had sinusitis, but she specifically denied having hay fever or allergic rhinitis (twice in one report).  A physical examination showed that all her systems were deemed normal. 

In an October 2003 Reservist Medical Screening Processing Questionnaire, the Veteran indicated that she took Allegra and Flonase for seasonal allergies.  A physical examination showed that all her systems were deemed normal. 

In a July 2004 pre-deployment assessments, the Veteran did not report any allergy-related concerns or history.  She reported that she had sinusitis, for which she took Flonase and Allegra, but related that she did not have any allergies, hay fever, or allergy symptoms.  

Her active duty medical records show that she was diagnosed with allergic rhinitis in August 2004 and was subsequently treated for allergy symptoms (it was specifically noted that she did not have any sinus symptoms).  In November 2004, she was treated for sinusitis.  Her January 2004 service examination shows that he reported sinusitis, but denied a history of hay fever (or asthma).   

In a February 2005 and June 2005 Post-Deployment Health Assessment, the Veteran reported that she her health got worse during the deployment, and that she experienced runny nose, fever, headaches, and redness of eyes with tearing while deployed.   

Post-service VA treatment records show a current diagnosis of rhinitis allergies.

The Veteran has reported on many occasions that she started having allergies and allergic rhinitis in active service, with her nose running regularly, and having red, swollen eyes.  These symptoms have persisted over the years, and continue to this day.  In this case, the Board finds that the Veteran is competent to report that her current rhinitis symptoms began in service and continued thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).

In light of the Veteran's in-service treatment for allergies, and her post-service treatment for rhinitis and allergies, the Board gives the Veteran the benefit of the doubt and finds that service connection for allergic rhinitis is warranted.  Further discussion of the evidence is simply not warranted.

The nature and extent of these disabilities are not currently before the Board.

Increased Ratings

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Bilateral Plantar Fasciitis 
 
The Veteran contends that the severity of her service-connected planta fasciitis warrants a higher disability rating.  This disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 5299-5276.  Diagnostic Code 5299 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury - Diagnostic Code 5276, which is used to rate pes planus (flat feet).  38 C.F.R. §§ 4.20, 4.27 (2014).

The provisions of Diagnostic Code 5276 pertain to pes planus.  Under that code, a 10 percent rating is warranted for moderate bilateral or unilateral pes planus manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of feet; a 20 percent rating is warranted for severe unilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; a 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; a 30 percent evaluation is also provided for pronounced unilateral pes planus; manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances; and a 50 percent rating is warranted for pronounced bilateral pes planus; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (West 2014), Diagnostic Code 5276 (2014).

Under Diagnostic Code 5284 (for other foot injuries), a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014). 

Other diagnostic codes providing for a rating in excess of 10 percent for foot disability-5278, 5283-require pathology not shown here, i.e., claw foot, or malunion or nonunion of tarsal or metatarsal bones.  38 C.F.R. § 4.71a (2104). 
 
In order to receive an increase for her bilateral foot disability, the Veteran would have to exhibit severe symptoms - objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

The Veteran's service treatment records (STRs) and post-service VA treatment records show complaints of, and treatment for, bilateral heel pain, worse on the left. 

A February 2006 general VA examination diagnosed the Veteran with plantar fasciitis with a calcaneal spur in the left heel, and intermittent plantar fasciitis in the right heel.  The examiner noted that the Veteran had no pes planus, and did not show any callouses.  The examiner noted pain on palpation over the bottom of the left foot, and intermittent pain in the left heel. 

A February 2008 VA examination showed that the Veteran was recovering from a December 2007 surgery on her left foot (plantar fascia release), and used a cane and an orthopedic boot.  She had moderate tenderness and moderate pain on palpation of the plantar fascia, but no instability.  She had no pes planus, her Achilles was aligned, and there was no evidence of abnormal weightbearing or callouses. There were no functional limitations, and no change upon repetitive motion.  

A March 2011 VA examination showed tenderness on the plantar arch of both feet, with no callouses or any other foot abnormalities.  The Veteran was noted to have mild pes planus.  

The Veteran underwent another VA general examination in April 2011.  The examiner diagnosed the Veteran with bilateral plantar fasciitis and left heel spur, and noted no other feet abnormalities. 

The Veteran underwent another VA examination in January 2009.  She reported that the December 2007 surgery helped the pressure, but did not help with foot pain.  She related that she had pain and swelling, and the left foot was much worse than the right.  The examiner noted that the Veteran's feet were negative for pes planus, calluses, or ulcerations.  The Achilles alignment was normal, and the tendons were not tender.  There was normal weightbearing, and no tenderness in either heel, but the left foot was tender laterally.  There was no additional loss of range of motion with repetitive movements. 

The Veteran underwent a VA examination for her feet in August 2014.  She reported swelling, redness, and increased warmth in her feet, and a clicking/popping sound with pain in the left foot.  The examiner noted that she had no pain on manipulation, no indication of swelling, no characteristic calluses, no extreme tenderness, and no evidence of marked deformity.  The examiner specifically noted that the Veteran did not have any marked pronation, no alteration of the weight-bearing line, no "inward" bowing of the Achilles tendon, and no marked inward displacement and severe spasm of the Achilles' tendon.  

After reviewing the above evidence, the Board finds that the Veteran's bilateral plantar fasciitis more closely approximates a 10 percent disability rating under Diagnostic Code 5276.  There is no evidence indicating that the Veteran had severe symptoms, including severe bilateral flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated, or characteristic callosities.  

Although the Veteran has been noted to have pain, there was no pronation, weakness or fatigability, no inward bowing of the Achilles tendon, and no issues with the weight-bearing line.  The overall symptomatology more closely approximates that for a 10 percent disability evaluation.  Her gait has been normal and she does not use assistive devices to ambulate.  The symptoms that the Veteran experiences have been consistently described as mild and moderate by the examiners throughout the period on appeal, and their impact on the Veteran's activities of daily living has also been characterized as moderate.  As such, a 30 percent disability rating for a bilateral foot disability is not warranted. 

It is important for the Veteran to understand that without considering the Veteran's pain, the current evaluation could not be justified, let alone a higher evaluation.

For all the foregoing reasons, the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis must be denied.   

   Increased Rating for Residuals of a Left Shoulder Dislocation

The Veteran's left shoulder status post-dislocation and post-surgery has been evaluated under Diagnostic Code 5203.  The shoulder joint is considered a major joint.  See 38 C.F.R. § 4.45(f) (2014).

The Board notes that the Veteran is right-handed, so her left shoulder disability affects her minor upper extremity.  38 C.F.R. § 4.69 (2014).

Shoulder disabilities are rated under Codes 5200 to 5203.  

Diagnostic Code 5200 pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerus move as one piece).  As the Veteran is not shown to have ankylosis of the shoulder, Code 5200 does not apply. 

Diagnostic Code 5201 pertains to limitation of motion of the arm.  Under Diagnostic Code 5201, a 20 percent rating is warranted when range of motion of the minor upper extremity is limited to the shoulder level or to midway between the side and shoulder levels.  A 30 percent rating is warranted when range of motion of the minor upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

Under Diagnostic Code 5202, which pertains to impairment of the humerus, a 20 percent rating is warranted when there is malunion of the humerus with moderate deformity in the minor upper extremity or recurrent dislocation of the scapulohumeral joint of the minor upper extremity with frequent or infrequent episodes and guarding of movement only at shoulder level.  A 40 percent rating is warranted for a fibrous union of the humerus in the minor upper extremity.  A 50 percent rating is warranted when there is nonunion of the humerus (false flail joint) in the minor upper extremity.  A maximum disability rating of 70 percent is warranted when there is loss of humerus head (flail shoulder) in the minor upper extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014).

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 20 percent rating is warranted where there is nonunion of the clavicle or scapula of the minor upper extremity with loose movement; or where there is dislocation of the minor upper extremity clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2014).

The Veteran's STRs show that she was treated for a left shoulder injury while in service (she aggravated a pre-existing injury) and that, since that date, she was treated for left shoulder dislocations and other left shoulder-related issues.  In April 2005, while in active service, the Veteran underwent a surgery on her left shoulder. 
 
A review of the record, including post-service medical treatment records, shows that the Veteran receives periodic treatment for her left shoulder disability.  She generally reports symptoms of pain that limits her physical activity.  There are no treatment notes of record which show the Veteran to have symptoms or range of motion worse than that which was reported in the VA examination reports of record. 

The Veteran underwent a VA examination in February 2006.  The Veteran related to the examiner that she did not experience any shoulder dislocations after her left shoulder surgery.  Her range of motion was 170 degrees (abduction), 175 degrees (extension), 70 degrees (internal rotation), and 70 degrees (posterior flex).    

The Veteran underwent another VA examination in April 2011.  She complained of pain and limited motion in her left shoulder, and denied instability of the joint.  The examiner reported some tenderness to palpation, some tenderness of the joint, no laxity or neurovascular deficits, and limited motion.  The examiner opined that there was a minor abnormality in the joint.

The Veteran underwent yet another VA examination in June 2011.  The examiner noted that the Veteran did not have ankylosis of the shoulder joint, her range of motion was limited (forward flexion to 140 degrees, abduction to 110 degrees, and internal and external rotation to 80 degrees, with no additional loss after repetitions), and she experienced pain and weakness in her shoulder.  She also had tenderness, but no incoordination.    

The Veteran underwent a VA examination in August 2014.  The Veteran reported pain, difficulty with overhead motion, no swelling, increased warmth, no redness, stiffness, no locking, and bi-weekly flare-ups.  The examiner related that there was pain on palpation, reduced range of motion to 120 degrees flexion and 110 degrees abduction, evidence of pain at 110 degrees, some reduced muscle strength, weakness, reported frequent episodes of dislocation, and no finding of arthritis.  Although the Veteran reported frequent dislocations, the examiner found no sign of instability, and noted that the Veteran exhibited no guarding movements.
    
The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for a left shoulder disability for the period prior to August 8, 2014.  The evidence does not show that the Veteran had limitation of motion of the arm at the shoulder level, limitation of motion of the arm midway between the side and shoulder level, or limitation of motion of the arm to 25 degrees from the side, to warrant a higher disability rating, prior.  In fact, VA examiners have specifically noted that there was no ankylosis, loss of bone, or other shoulder injury and his range of motion, at worst, was to 80 degrees.  The Veteran was also noted not to have any episodes of left shoulder dislocation.  Therefore, the Veteran's symptoms are currently contemplated by the assigned 10 percent rating and a higher rating is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2014).

The Board also finds that the Veteran is not entitled to a rating in excess of 20 percent for a left shoulder disability for the period starting August 8, 2014.  The evidence does not show that the Veteran has range of motion of the minor upper extremity that is limited to 25 degrees from the side, fibrous union of the humerus in the minor upper extremity, unfavorable ankylosis in the minor extremity with abduction limited to 25 degrees from the side, nonunion of the humerus (false flail joint) in the minor upper extremity, or loss of humerus head (flail shoulder) in the minor upper extremity.  In fact, VA examiners have specifically noted that there is no ankylosis, loss of bone, or other shoulder injury and his range of motion, at worst, was to 70 degrees.  Although the Veteran reported frequent episodes of joint dislocation, there was no subjective evidence of joint instability, and no evidence of guarding (either the entire arm or the shoulder joint specifically).  Therefore, the Veteran's symptoms are currently contemplated by the assigned 20 percent rating and a higher rating is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2014).

Extraschedular Considerations

In summary, on application of the pertinent rating criteria and regulations, the Board can find no basis to assign higher ratings in excess of the ratings currently assigned for the Veteran's bilateral plantar fasciitis and left shoulder disabilities for any time during the period on appeal.  During the entirety of the appeal period, the Veteran has certainly been competent to report her symptoms, to include pain and weakness.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (Veteran is considered competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that she has stated that her service-connected bilateral plantar fasciitis and left shoulder warrant higher evaluations, the medical findings do not support his contentions.  In this regard, ratings for both disabilities are determined by specific symptoms and physical manifestations, which are assessed by medical testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion regarding the severity of her disabilities under the Rating Schedule.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, the Board attaches greater probative weight to the medical findings of record and finds that the Veteran is currently compensated for the symptoms of which she complained and which she has regularly reported at the highest level allowed under the Rating Schedule for her specific disability. 

Upon reviewing the longitudinal record in this case, the Board finds that at no time during the appeal period have the Veteran's bilateral plantar fasciitis and left shoulder disabilities been more disabling than as reflected by the currently assigned evaluation.  See Fenderson, supra.  Accordingly, there is no basis for the assignment of increased, staged or separate ratings in this case.  As there is a preponderance of the evidence against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

The Board also finds that consideration for an extraschedular evaluation, a component of every claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable Diagnostic Codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings higher than the ones assigned.  As such, the Veteran's symptoms are not so unusual that they fall outside the schedular criteria, and there are higher schedular ratings available (although the Veteran does not meet them, as addressed above). 

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the record, including statements of the Veteran and medical professionals, does not show that his disabilities interact in a manner to make her disability picture an exceptional one and to require referral for extraschedular consideration based on the collective effect of her service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (2014).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has in any way been rendered unemployable due solely to her service-connected disabilities, nor have the Veteran or her representative so alleged (to the contrary, the Veteran reported that she has continued to work despite experiencing the symptomatology related to her service-connected disabilities).  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.

Again, there is no basis for the assignment of increased ratings in this case.  As there is a preponderance of the evidence against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters informing him of both her and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

ORDER

Entitlement to service connection for allergic rhinitis is granted.

Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis is denied.

Entitlement to an initial evaluation in excess of 10 percent prior to August 8, 2014, and in excess of 20 percent after August 8, 2014, for residuals of a left shoulder dislocation, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


